Mr. Associate Justice José María Figueras Chiques,
after making the above statement of facts, rendered the following opinion of the Court.
The appeal for review is an extra,ordinary recourse, available only in the strict and limited manner prescribed by law. In the judgment'rendered the exception of legal defect in the manner of presenting the complaint, taken by defendant was decided with great clearness and precision, since the Administration is adjudged to pay a specified sum, namely, one thousand nine hundred and forty-four pesos, and forty-four cents, equal to one thousand one hundred and sixty-six dollars and sixty-six cents, being the balance of the subsidy claimed, and even goes further by providing that from said sum may be deducted all payments made after the approval of the budget of 1897-8. Thus, then, it cannot be questioned, that all the issues raised, both in the complaint and in the answer thereto, have been decidéd, and therefore the appeal taken cannot succeed, inasmuch as paragraph 1 of Article 79, of the law governing “Administrative-Contentions”, (Contencioso-Administrativo), has been complied with.
We should declare, and do declare, that the application for writ of review filed by the Acting Attorney General on behalf of The .People of Porto Rico, from the above judgment, rendered by the Court of San Juan on August 1, 1902, does not lie. This decision is ordered to be communicated to said Court and the record returned to it for compliance herewith.
Mr. Chief Justice Quiñones, and Associate Justices Her-nández, Sulzbacher and MacLeary, concurring.